DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim contains the reference “ITTC ice testing guidance document” in order to define limitations of the claim. This renders the claim indefinite because this document is not clearly defined and there are and/or can be in the future different versions and updates to this guidance document. Since this could refer to any number of numerous guidance documents by the ITTC, and since the ITTC is body that can change its guidance over time, use of this reference to define the claim renders it indefinite.

Regarding claim 6, the claim contains the trademark/trade name MATLAB.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular brand name of a computer language and computing environment product and, accordingly, the identification/description is indefinite.
Note: claims 2-5 and 7 are indefinite by there dependency on claims 1 and/or 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “ITTC Quality System Manual Recommended Procedures and Guidelines 7.5-02-04-02.5” (hereinafter “ITTC”), in view of Yulmetov (“Observations and Numerical Simulation of Icebergs in Broken Ice”).

Regarding claim 1, ITTC teaches a method of ice distribution and data processing for ship ice resistance experiment in broken ice field, comprising the following steps: S1. uniformly distributing ice floes in a broken ice field with eliminating overlapped ice floes (see section 5, tests in pre-sawn ice as per ITTC-4.9-03-03-4.2.1), and recording pre-experiment data (see e.g. section 3 Table 1 which shows data that is defined or recorded before the experiment); carrying out a ship ice resistance experiment in the broken ice field, and recording experimental data (Id., section 3; section 5 describing performing ship ice resistance experiment); S2. repeating step S1 at least three times (see Table 1, 16 different experiment towing tests are carried out); S3. based on the segmentation hypothesis and stable state requirement in ITTC ice testing guidance document, dividing the broken ice field into multiple subdomains (see section 6.1); S4. conducting an outlier data point judgment for the experimental data corresponding to each subdomain to discard the experimental data corresponding to abnormal subdomains (see section 6.3, step #1), and conducting uncertainty analysis for the experimental data corresponding to remaining subdomains (see section 6.3, steps #2 and #3).
ITTC does not teach or disclose the step S5. conducting an image correction for pictures of the broken ice field in the pre-experiment data and dividing the pictures by subdomains to obtain subdomain pictures, and calculating an actual coverage rate of subdomain corresponding to each subdomain picture; and S6. according to the actual coverage rate and design coverage rate of the subdomains, modifying ice resistance in the experimental data corresponding to each remaining subdomain to obtain a final ice resistance corresponding to each remaining subdomain.
Yumetov discloses a method of obtaining an ice resistance of a domain that includes:  conducting an image correction for pictures of the broken ice field in pre-experiment data, and calculating an actual coverage rate of a domain corresponding to the domain picture (see last 
It would have been obvious to one of ordinary skill in the art to use the teachings of conducting image correction on a domain broken ice field in order to calculate an actual ice coverage rate, as taught by Yumetov, with each of the subdomains of ITTC, because it provides a more accurate depiction and calculation of the ice resistance in each domain.

Regarding claim 3, ITTC discloses that the principle of dividing the broken ice field into multiple subdomains in step S3 is as follows: a length of the subdomain is 1.5-2.5 times a length of the ship; the ship has at least 10 collisions with the ice floes in each subdomain; and the experimental data corresponding to the subdomain should be able to indicate a general variation trend (see section 6.1, starting at the 5 full paragraph).

Regarding claim 4, ITTC discloses that the number of subdomains in step S3 is at least 10 (see section 6.1).

Regarding claim 5, ITTC discloses that the detailed steps of S4 are as follows: selecting one kind of data from the experimental data corresponding to each subdomain, and judging the data according to formula (1); wherein, (Chauv#)Mean represents a Chauvenet value of the kind of data, FTmean represents a mean value of the selected data of each subdomain, MeanFTmean represents a mean value of the mean values of the selected data of .


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITTC in view of Yulmetov, and further in view of Kim et al. (“Numerical and experimental investigation of the resistance performance of an iceberg cargo vessel in pack ice conditions”) and Zufelt et al. (“Model Ice Properties”).

Regarding claim 2, ITTC does disclose that the ship passes through the broken ice field at a constant speed during the ship ice resistance experiment (see section 3, last paragraph), but ITTC does not disclose the ice floes being polyethylene plates with uniform thickness.


Allowable Subject Matter
Claims 6 and 7 would likely be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861